Order entered June 17, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-13-00332-CR

                             JAMES ANTHONY KIRVIN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 59th Judicial District Court
                                     Grayson County, Texas
                                Trial Court Cause No. 060407-59

                                            ORDER
         The Court GRANTS appellant’s June 12, 2013 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE